107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bernard FISHER, M.D., Appellant,v.The NATIONAL INSTITUTES OF HEALTH, et al., Appellees.
No. 96-5252.
United States Court of Appeals, District of Columbia Circuit.
Nov. 27, 1996.

Before SILBERMAN, RANDOLPH and ROGERS, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply;  and the motion for leave to participate as amici curiae and the opposition thereto, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum order filed August 13, 1996.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  It is


3
FURTHER ORDERED that the motion for leave to participate as amici curiae be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.